                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 MELISSA STRICKLAND,                             )
                                                 )
                                Plaintiff,       )
                                                 )
                      v.                         )             No. 6:20-cv-03182-WJE-SSA
                                                 )
 KILOLO KIJAKAZI,                                )
 Acting Commissioner of Social Security,         )
                                                 )
                                Defendant.       )
                                             ORDER
       On August 5, 2021, Plaintiff Melissa Strickland filed a motion for an award of $4,838.00
in attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc. 20). The
Commissioner responded on August 18, 2021, stating she does not oppose the motion. (Doc. 21).
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorney fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). Plaintiff was a prevailing
party in this action, an award is appropriate, and the amount of fees requested is reasonable.
       THEREFORE, IT IS ORDERED that Plaintiff’s motion for an award of attorney fees under
the EAJA in the amount of $4,838.00 is GRANTED. (Doc. 20). It is further
       ORDERED that an award of attorney fees is to be paid by the Social Security
Administration. It is further
       ORDERED that because Plaintiff has assigned any fee award to her attorney, the Social
Security Administration shall pay the award of attorney fees in the amount of $4,838.00, less any
offsets for federal debts owed by Plaintiff, to Plaintiff’s attorney, Kathleen E. Overton. See Astrue
v. Ratliff, 560 U.S. 586, 597 (2010) (holding that the EAJA fee is payable to Plaintiff and is,
therefore, subject to offset to satisfy any pre-existing debt Plaintiff may owe the United States).
       Dated this 19th day of August, 2021, at Jefferson City, Missouri.

                                                      Willie J. Epps, Jr.
                                                      Willie J. Epps, Jr.
                                                      United States Magistrate Judge




         Case 6:20-cv-03182-WJE Document 22 Filed 08/19/21 Page 1 of 1
